DETAILED ACTION
This office action is in response to the preliminary amendment filed 10/10/2019.  As directed by the amendment, no claims were amended, claims 1-20 were cancelled, and claims 21-40 were newly added.  Thus, claims 21-40 are presently pending in this application.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mask system further comprising a full-face interface, a nasal interface, nozzles, nasal prongs, or a cradle as recited in claim 34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an attachment structure configured to mechanically interlock the cushion-to-frame component with the mask frame” to in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 34 lines 1-2 recites, “[t]he mask interface of claim 21, further comprising a full-face interface, a nasal interface, nozzles, nasal prongs, or a nasal cradle.”  Paragraph [0060] of the specification recites, “while each example below is described as including a full-face interface type, aspects of the technology may be adapted for use with other suitable interface types, e.g., nasal interface, nozzles, nasal prongs, nasal cradle, etc.”  Neither the specification nor drawings disclose the mask system with a cushion component and a cushion-to-frame component as recited in claim 21 including an additional a full-face interface, a nasal interface, nozzles, nasal prongs, or a nasal cradle.  Furthermore, no embodiments directed to a mask system having a nasal interface, nozzles, nasal prongs, or a nasal cradle were described in the specification or drawings.  Therefore, the subject matter “further comprising a full-face interface, a nasal interface, nozzles, nasal prongs, or a nasal cradle” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, line 14 recites “each side of nose region” in line 14.  It is unclear whether the limitation “each side of nose region” refers back to “a pair of side nose regions” in line 7 or to a new structural element.
Regarding claims 27 and 40, lines 1-2 of line 27 and lines 7-8 of line 40 recite, “the cushion component and the cushion-to-frame component are curved at each side of nose region.”  Claim 21, from which the claims depend from, recite, “the cushion component having a pair of side of nose regions” in lines 6-7.  However, the cushion-to-frame component does not have a side of nose region in the claim, and therefore, the limitation, “the cushion-to-frame component are curved at each side of nose region” has insufficient antecedent basis. Line 2 of claim 27 and lines 7-8 of line 70 recite “each side of nose region”; it is unclear whether the limitation “each side of nose region” refers back to “a pair of side nose regions” in claim 21, line 7 or to a new structural element.
Claims 22-26 and 28-39 are rejected for being either directly or indirectly depending from a rejected claim base.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 21, 24-25, 27-29, 31-33, and 37-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ging et al (2005/0172969) in view of Kwok (2008/0289633).
Regarding claim 21, Ging discloses a mask system for providing positive pressure respiratory therapy to a patient to treat a respiratory disorder, the mask system comprising: a mask frame (12); a cushion component (14) formed from foam and adapted to contact the patient's face in use (para [0070]), and as shown in fig 2, the cushion component (14) having a nose bridge region (top of the cushion (14) forming the apex of a triangle) configured to engage the patient's nose proximal to the patient's nose bridge in use, and the cushion component (14) having a pair of side of nose 
Ging does not disclose the cushion component further comprises a scalloped surface or an inwardly curved surface at each side of nose region and adjacent the protrusion to reduce an amount of foam near the patient's eyes.
However, Kwok teaches a mask system including a cushion component (20) and a frame (12) for supporting the cushion component (para [0075]), and in figs 2 and 3a discloses the cushion component (20) and the portion of the frame supporting the cushion component comprises a scalloped surface or an inwardly curved surface (28a, b) (concave section) at each side of a nose region on the lateral sides of the mask (para [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cushion component of modified Ging by providing a concave section comprising a scalloped surface or an inwardly curved 
Regarding claim 24, Ging discloses the cushion-to-frame component (44) further comprises at least one rib (as shown in figs 2 and 4, portion of cushion-to-frame component (44) at apex of mask in nose bridge region includes a rod (46), and extending portion behind rod (46) comprises a rib facing towards the patient while in use patient (see figs 2 and 4).
Regarding claim 25, Ging discloses the cushion-to-frame component (44) includes an attachment structure (46) (rods) configured to mechanically interlock the cushion-to-frame component with the mask frame (tips of rods (46) may be snap-fitted, melted or ultrasonically deformed so as to lock with respect to apertures (40), thereby effectively sandwiching the cushion (14) in place between the frame (12) and the cushion-to-frame component (44) (para [0073]).
Regarding claim 27, the modified Ging’s reference, in fig 2 of Kwok, discloses the cushion component (20 of Kwok) and the cushion-to-frame component are curved at each side of nose region in a medial direction to avoid the patient's eyes (as shown in 
Regarding claim 28, Ging discloses the cushion component (14) further comprises a cushion-to-frame component engagement surface (50) (side of lateral perimeter flange facing cushion-to-frame component (44) (para [0073]), the cushion component further comprising a face-contacting surface opposite the cushion-to-frame component engagement surface (50) (as shown in figs 2-4, face-contacting surface is disposed on the portion of the cushion (12) furthest away from the frame (14) and cushion-to-frame engagement surface (50) is on the portion of the cushion (12) closest to the frame (14) (para [0073]).
Regarding claim 29, Ging discloses the cushion-to-frame component (44) further comprises a cushion engagement surface (48) (flanged perimeter portion) configured to engage the cushion-to-frame component engagement surface (50) of the cushion component (12) (as shown in figs 2-4, cushion-to-frame component (44) includes a flanged perimeter portion (48) configured to engage the cushion-to-frame component engagement surface (50) of the cushion component (12) to sandwich the cushion component (14) between the cushion-to-frame component (44) and the frame (12)) (para [0073]).
Regarding claim 31, Ging discloses the cushion-to-frame component (44) further comprises a platform (48) (flanged perimeter portion), the cushion engagement surface formed on the platform to engage the cushion component (14) (as shown in figs 2-4, cushion-to-frame component (44) includes a flanged perimeter portion (48) forming a platform comprising a cushion engagement surface configured to engage the cushion-
Regarding claim 32, Ging discloses the frame (12) at least partly forms a nose-receiving chamber (cushion (12) is a full face mask (para [0116]), and therefore, the frame is configured to receive a mouth and nose of a user).
Regarding claim 33, Ging discloses the cushion-to-frame component (44) is configured to be exposed to the nose-receiving chamber (as shown in figs 2-4, both the nose-receiving chamber and the cushion-to-frame component (44) is exposed to the ambient environment, and therefore, the cushion-to-frame component would be exposed to the nose-receiving chamber of the frame (12) via the ambient environment) (see figs 2-4).
Regarding claim 37, Ging discloses the mask system including a centrally located upper extension (38) para ([0068]), and in fig 36 discloses the extension configured to interface with a headgear including a forehead support (130) (front strap (130) is configured to support the mask system in a forehead region of a patient) (para [0097]).
Regarding claim 38, modified Ging discloses the cushion-to-frame component (44 of Ging) further comprises a chin region (bottom of cushion-to-frame component) that supports the cushion component against the patient's chin during use
Modified Ging does not discloses the chin region being concave in shape between the lateral sides to accommodate the patient's chin during use.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cushion component of modified Ging by providing the chin region of the cushion component and the cushion-to-frame component with a concave shape between the lateral sides to accommodate the patient's chin during use as taught by Kwok in order to minimize leaks (Kwok, para [0080]).
Regarding claim 39, Ging discloses the cushion-to-frame component (44 of Ging) is configured to releasably connect to the mask frame with a snap-fit (tips of rods (46) may be snap-fitted so as to lock with respect to apertures (40), thereby effectively sandwiching the cushion (14) in place between the frame (12) and the cushion-to-frame component (44) (para [0073]).
Claims 22 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ging et al and Kwok et al as applied to claim 21 above, and further in view of McAuley et al (2010/0006101).
Regarding claim 22, modified Ging discloses a cushion-to-frame component.
Modified Ging does not disclose the cushion-to-frame component is constructed from silicone.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cushion-to-frame component of modified Ging by constructing the cushion-to-frame component of silicone as taught by McAuley, as the use of a semi-rigid material such as silicone is known in the art for forming a cushion-to-frame component, and it appears that the device of modified Ging would perform equally well when constructed from silicone.
Regarding claim 35, modified Ging discloses a foam cushion component and a cushion-to-frame component.
Modified Ging does not disclose the cushion-to-frame component is constructed from a material different from the foam of the cushion component.
However, McAuley in figs 36-43 teaches a mask system including a mask frame (430) a cushion component (443) (flexible seal) and a cushion-to-frame component (442) (plastic clip) (para [0161]), and wherein the cushion-to-frame (442) component may be constructed from a semi-rigid material such as silicone or a thermoplastic elastomer (para [0170]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cushion-to-frame component of modified Ging by constructing the cushion-to-frame component of silicone as taught by McAuley, as the use of a semi-rigid material such as silicone or a thermoplastic elastomer is .
Claims 23 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ging et al and Kwok et al as applied to claim 22 above, and further in view of Eifler et al (2010/0006100).
Regarding claim 23, modified Ging discloses a cushion component and a cushion-to-frame component.  
Modified Ging does not disclose the cushion component and the cushion-to-frame component are joined together with an adhesive.
However, Eifler, in fig 13, teaches a mask system with a cushion component (gel body) attached to a rim of the mask, and in the fourth embodiment, teaches the frame element and the cushion adhesively bonded (para [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cushion component of modified Ging by providing an adhesive to attach the cushion component to the cushion-to-frame component as taught by Eifler in order to increase the strength of the connection between the cushion and cushion-to-frame component (Eifler, para [0064]).
Regarding claim 26, modified Ging discloses a cushion component and a cushion-to-frame component.

However, Eifler, in fig 13, teaches a mask system with a cushion component (gel body) attached to a rim of the mask, and in the fourth embodiment, teaches the frame element and the cushion joined together permanently (adhesively bonded) (para [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cushion component of modified Ging by providing an adhesive so that the cushion component and the cushion-to-frame component are joined together permanently as taught by Eifler in order to increase the strength of the connection between the cushion and cushion-to-frame component (Eifler, para [0064]).
Claim 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ging et al and Kwok et al as applied to claim 21 above, and further in view of Ng et al (2009/0126739).
Regarding claim 34, modified Ging discloses a mask system including a cushion component comprising a full-face interface.
Modified Ging does not disclose the mask system further including an additional full-face interface, a nasal interface, nozzles, nasal prongs, or a nasal cradle.
However, Ng in fig 1 teaches a mask assembly including a common mask frame (10), a full-face cushion component (20) (first cushion component) configured to attach to the common mask frame (10), and including an additional full-face interface (15) (second cushion component) that differs in at least one respect such as size or shape 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask system of modified Ging by providing an additional full-face interface configured to be coupled to the frame and differing in at least one respect such as size of shape as the cushion component as taught by Ng in order to provide another cushion component that may be more optimal or preferably for use with one user (Ng, para [0031]).
Claim 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ging et al and Kwok et al as applied to claim 21 above, and further in view of Collazo et al (2009/0107506).
Regarding claim 36, modified Ging discloses a cushion-to-frame component.
Modified Ging does not disclose cushion-to-frame component includes a sealing lip adapted to engage the mask frame and provide a seal between the mask frame and the cushion-to-frame component.
However, Collazo in fig 7A, teaches a mask with cushion component (20) attached to a rim of the mask, with the cushion provided with a sealing lip (23) (mating edge) extending along an inner wall of the cushion frame (26), the sealing lip (23) adapted to engage the mask frame (mating edge (39) on mask body (32) and provide a seal (sealing lip configured to provide a seal and securely hold cushion to the frame) (para [0068]-[0069]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cushion-to-frame component of Ging by .
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31 and 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46-50 and 52-53 of U.S. Patent No. 10,137,269. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 21 is broader than U.S. Patent claim 46 in at least one aspect as shown below
U.S. Patent claim 46
Application claim 21
A mask system for providing positive pressure respiratory therapy to a patient to treat a respiratory disorder, the mask system comprising: 
a mask frame;
the cushion component having a cushion-to-frame component engagement surface, the cushion component further comprising a face-contacting surface opposite the cushion-to-frame component engagement surface, the cushion component having a nose bridge region configured to engage the patient's nose proximal to the patient's nose bridge in use, and the cushion component having a pair of side of nose regions, each of the side of nose regions configured to extend inferiorly from the nose bridge region and in opposite lateral directions relative to one another to engage a corresponding side of the patient's nose; 
and a cushion-to-frame component formed from silicone, the cushion-to-frame component including a cushion engagement surface structured to engage the cushion-to-frame component engagement surface of the cushion component, the cushion-to-frame component being relatively more rigid than the cushion component, the cushion-to-frame component further comprising a pair of lateral sides, and each of the lateral sides of the cushion-to-frame component further comprising a protrusion that is configured to extend posteriorly towards the patient such that the cushion-to-frame component engagement surface of the cushion component at each of the side of nose regions matches a shape of the protrusion of the cushion-to-frame component, and wherein the cushion component further comprises a scalloped surface or an inwardly curved surface at each side of nose region and adjacent the protrusion to reduce an amount of foam near the patient's eyes.

 a mask frame; 

and a cushion-to-frame component further comprising a pair of lateral sides, and each of the lateral sides of the cushion-to-frame component further comprising a protrusion that is configured to extend posteriorly towards the patient, and wherein the cushion component further comprises a scalloped surface or an inwardly curved surface at each side of nose region and adjacent the 




Regarding claims 22-31 and 35, claims 46-50 and 52-53 of the U.S. Patent discloses the limitations of application claims 22-31 and 35.
Claims 32-33, 37, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46 of U.S. Patent No. 10,137,269 in view of Ging et al. 
Regarding claim 32, U.S. Patent claim 46 discloses a mask frame.
U.S. Patent claim 46 does not disclose the frame at least partly forms a nose-receiving chamber.
However, Ging in figs 1-3 teaches a mask system including a mask frame (12), a cushion (14) and a cushion-to-frame component (44), and wherein the frame (12) at least partly forms a nose-receiving chamber (as shown in fig 3, mask frame (12) includes a concave portion configured to receive a patient’s nose and mouth).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask frame of U.S. Patent claim 46 so that the frame at least partly forms a nose-receiving chamber as taught by Ging, as the use of a mask frame with a nose-receiving chamber is known in the art, and it appears that the mask frame of claim 46 of the U.S. Patent would perform equally well with a nose-receiving chamber.

Regarding claim 37, U.S. Patent claim 46 discloses a mask system.
U.S. Patent claim 46 does not disclose a forehead support.
However, Ging in figs 1-4 teaches a mask system including a mask frame (12), a cushion (14) and a cushion-to-frame component (44), the mask system including a centrally located upper extension (38) para ([0068]), and in fig 36 discloses the extension configured to interface with a headgear including a forehead support (130) (front strap (130) is configured to support the mask system in a forehead region of a patient) (para [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask system of U.S. Patent claim 46 by providing forehead support comprising a front strap configured to support the mask system in a forehead region of a patient as taught by Ging, as the use of a forehead support to support a mask system is known in the art, and it appears that the device of modified U.S. Patent claim 46 would perform equally well to be supported on a patient using a forehead support.  
Regarding claim 39, U.S. Patent claim 46 discloses a cushion component and a cushion-to-frame component.

However, Ging in figs 1-4 teaches a mask system including a mask frame (12), a cushion (14) and a cushion-to-frame component (44), wherein the cushion-to-frame component (44) is configured to releasably connect to the mask frame with a snap-fit (tips of rods (46) may be snap-fitted so as to lock with respect to apertures (40), thereby effectively sandwiching the cushion (14) in place between the frame (12) and the cushion-to-frame component (44) (para [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of U.S. Patent claim 46 by configuring the cushion-to-frame component to releasably connect to the mask frame with a snap-fit as taught by Ging in order to provide a secure fit. 
Claim 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46 of U.S. Patent No. 10,137,269 in view of Ng et al.
Regarding claim 34, U.S. Patent claim 46 discloses a mask system.
U.S. Patent claim 46 does not disclose the mask system further comprising a full-face interface, a nasal interface, nozzles, nasal prongs, or a nasal cradle
However, Ng in fig 1 teaches a mask assembly including a common mask frame (10), a full-face cushion component (20) (first cushion component) configured to attach to the common mask frame (10), and including an additional full-face interface (15) (second cushion component) that differs in at least one respect such as size or shape so that one cushion component may be more optimal or preferable for use with one user (para [0031]). 
.
Claim 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46 of U.S. Patent No. 10,137,269 in view of Collazo et al.
Regarding claim 36, U.S. Patent claim 46 discloses a cushion-to-frame component.
U.S. Patent claim 46 does not disclose cushion-to-frame component includes a sealing lip adapted to engage the mask frame and provide a seal between the mask frame and the cushion-to-frame component.
However, Collazo in fig 7A, teaches a mask with cushion component (20) attached to a rim of the mask, with the cushion provided with a sealing lip (23) (mating edge) extending along an inner wall of the cushion frame (26), the sealing lip (23) adapted to engage the mask frame (mating edge (39) on mask body (32) and provide a seal (sealing lip configured to provide a seal and securely hold cushion to the frame) (para [0068]-[0069]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cushion-to-frame component of U.S. Patent claim 46 by providing a sealing lip along an inner wall as taught by Collazo in order to .
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46 of U.S. Patent No. 10,137,269 in view of Kwok.
Regarding claim 38, U.S. Patent claim 46 discloses a cushion-to-frame component 
U.S. Patent claim 46 does not discloses a chin region that supports the cushion component against the patient's chin during use, wherein the chin region us concave in shape between the lateral sides to accommodate the patient's chin during use.
However, Kwok teaches a mask system including a cushion component (20) and a frame (12) for supporting the cushion component (20), and in figs 2 and 3a discloses the cushion component (20) and the portion of the frame supporting the cushion component corresponding to the chin region (bottom of cushion component) is concave in shape (30) between the lateral sides to accommodate the patient's chin during use (para [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cushion component of U.S. Patent claim 46 by providing a chin region of the cushion component and the cushion-to-frame component with a concave shape between the lateral sides to accommodate the patient's chin during use as taught by Kwok in order to minimize leaks (Kwok, para [0080]).
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46 of U.S. Patent No. 10,137,269 in view of Ging et al and Kwok. 
Regarding claim 40, U.S. Patent claim 46 discloses the cushion component further comprises a cushion-to-frame component engagement surface, the cushion component further comprising a face-contacting surface opposite the cushion-to-frame component engagement surface, the cushion-to-frame component further comprises a cushion engagement surface configured to engage the cushion-to-frame component engagement surface of the cushion component, the cushion-to-frame component is relatively more rigid than the cushion component such that the cushion-to-frame component engagement surface of the cushion component at each of the side of nose regions matches a shape of the protrusion of the cushion-to-frame component, the cushion-to-frame component is constructed from a material different from the foam of the cushion component (cushion-to-frame component is made of silicone).
U.S. Patent claim 46 does not disclose the cushion component and the cushion-to-frame component are joined together with an adhesive, the cushion-to-frame component further comprises at least one rib, the cushion component and the cushion-to-frame component are joined together permanently, the cushion component and the cushion-to-frame component are curved at each side of nose region in a medial direction to avoid the patient's eyes, the cushion-to-frame component further comprises a platform, the cushion engagement surface formed on the platform to engage the cushion component.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask system of U.S. Patent claim 46 so that the cushion component and the cushion-to-frame component are joined together with an adhesive, the cushion-to-frame component further comprises at least one rib, the cushion component and the cushion-to-frame component are joined together permanently, the cushion component and the cushion-to-frame component are curved at each side of nose region in a medial direction to avoid the patient's eyes, the cushion-to-frame component further comprises a platform, the cushion engagement surface formed on the platform to engage the cushion component as taught by U.S. Patent claims 47-49 and 52-53 in order to improve the performance of the device.
The now-modified U.S. Patent claim 46 does not disclose the frame at least partly forms a nose-receiving chamber, the cushion-to-frame component is configured to be exposed to the nose-receiving chamber.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask frame of modified U.S. Patent claim 46 so that the frame at least partly forms a nose-receiving chamber and the cushion-to-frame component is configured to be exposed to the nose-receiving chamber as taught by Ging, as the use of a mask frame with a nose-receiving chamber is known in the art, and it appears that the mask frame of claim 46 of the U.S. Patent would perform equally well with a nose-receiving chamber.
The now-modified U.S. Patent claim 46 does not disclose the cushion-to-frame component further comprises a chin region that supports the cushion component against the patient's chin during use, the chin region being concave in shape between the lateral sides to accommodate the patient's chin during use.
However, Kwok teaches a mask system including a cushion component (20) and a frame (12) for supporting the cushion component (20), and in figs 2 and 3a discloses the cushion component (20) and the portion of the frame supporting the cushion 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cushion component of modified U.S. Patent claim 46 by providing a chin region of the cushion component and the cushion-to-frame component with a concave shape between the lateral sides to accommodate the patient's chin during use as taught by Kwok in order to minimize leaks (Kwok, para [0080]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen (6,615,832), Patron et al (6,530,373), and Kuo (2010/0059058) disclose mask systems including a cushion-to-frame component to connect a cushion component to a frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785